                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


STEVEN WAYNE ADAMS,                                        19-cv-10778

                    Petitioner,
                                                 HON. TERRENCE G. BERG
       v.

JOSEPH BARRETT,                                   ORDER DISMISSING
                                                 PETITION FOR WRIT OF
                    Respondent.                    HABEAS CORPUS



      Petitioner Steven Wayne Adams, a state prisoner incarcerated at
the Cooper Street Correctional Facility in Jackson, Michigan, seeks a

writ of habeas corpus under 28 U.S.C. § 2254. In his pro se petition,

Adams challenges the sentence of 80 to 120 months imposed on him by

the 20th Circuit Court for Ottawa County, Michigan for operating while

intoxicated (OWI) as a third-time offender in violation of Mich. Comp.

Laws § 257.625.1 He urges that his sentence violates the principle of

proportionality, that the trial court failed to justify its upward departure


1 The Michigan Department of Corrections (“MDOC”) website describes Petitioner’s
conviction as “Operating Intoxicated/Impaired/Controlled Substance – 3rd” and
identifies the relevant statute as Mich. Comp. Laws § 257.6256D. But there is no sub-
section (6)(D) to Mich. Comp. Laws § 257.625. And Mich. Comp. Laws § 257.625(6)
addresses OWI for individuals under the age of 21. Based on information available
on the MDOC’s website, and that provided by Petitioner, the Court deduces that
Petitioner pled guilty to violating Mich. Comp. Laws § 257.625(9)(c), which governs
OWIs for individuals with two or more prior convictions.
from the sentencing guidelines range, and that he is entitled to be

resentenced before a different state court judge. It is plain from the face

of the petition that habeas relief is not warranted, and the Court will

therefore dismiss the petition. See Rule 4 of the Rules Governing § 2254

Cases, 28 U.S.C. foll. § 2254 (requiring the Court to promptly review

habeas corpus petitions and dismiss any that on their face will plainly

will not entitle the petitioner to relief).

                              BACKGROUND

      Petitioner pled guilty to OWI, third-time offense, in Ottawa County

Circuit Court and on January 29, 2018 the state trial judge sentenced
him as a third-habitual offender to 80 to 120 months of imprisonment

(approximately six-and-a-half years to ten years). ECF No. 1 PageID.1

(Habeas Pet.). Petitioner filed an application for leave to appeal his
sentence to the Michigan Court of Appeals, raising the same claims he

now asserts in his habeas petition. See ECF No. 1 PageID.2. The

Michigan Court of Appeals denied leave to appeal stating only, “The

Court orders that the delayed application for leave to appeal is DENIED

for lack of merit in the grounds presented.” People v. Adams, No. 344810

(Mich. Ct. App. Aug. 29, 2018). The Michigan Supreme Court denied
Petitioner leave to appeal on the basis that it was “not persuaded that

the question presented should be reviewed by this Court.” People v.

Adams, 922 N.W.2d 114 (Mich. 2019).
      Petitioner then filed the instant habeas petition asserting that: (1)
                                       2
his sentence, which he considers a 37-month upward departure from the

sentencing guidelines, violates the principle of proportionality; (2) the

trial court failed to adequately justify its upward departure; and (3) he is

entitled to resentencing by a different judge because of comments made

by the sentencing judge about Petitioner’s previous convictions for

involuntary manslaughter.

                                DISCUSSION

     28 U.S.C. § 2254(d), as amended by the Antiterrorism and Effective

Death Penalty Act of 1996 (“AEDPA”), Pub. L. No. 104-132, 110 Stat.

1214, “sets several limits on the power of a federal court to grant an
application for a writ of habeas corpus on behalf of a state prisoner.”

Moore v. Mitchell, 708 F.3d 760, 781 (6th Cir. 2013) (quoting Cullen v.

Pinholster, 563 U.S. 170, 181 (2011)). A federal court “shall not” grant a
habeas petition filed by “a person in custody pursuant to the judgment of

a State court . . . with respect to any claim that was adjudicated on the

merits in State court proceedings,” unless at least one of two exceptions

applies. 28 U.S.C. § 2254(d).

     The first exception occurs if the state court judgment “resulted in a

decision that was contrary to, or involved an unreasonable application of,
clearly established Federal law, as determined by the Supreme Court.”

Id. A decision of a state court is “contrary to” clearly established federal

law if the state court arrives at a conclusion opposite to that reached by
the Supreme Court on a question of law or if the state court decides a
                                     3
case differently than the Supreme Court has on a set of materially

indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 405 (2000). An

“unreasonable application” occurs when “a state court decision

unreasonably applies the law of [the Supreme Court] to the facts of a

prisoner’s case.” Id. at 408. The second exception under which a federal

court may grant a state prisoner habeas relief applies if the state court

judgment “resulted in a decision that was based on an unreasonable

determination of the facts in light of the evidence presented in the State

court proceeding.” Id. AEDPA therefore “imposes a highly deferential

standard for evaluating state-court rulings, and demands that state-
court decisions be given the benefit of the doubt.” Renico v. Lett, 559 U.S.

766, 773 (2010).

     Although 28 U.S.C. § 2254(d) does not completely bar federal courts
from re-litigating claims that have previously been rejected in the state

courts, it preserves the authority for a federal court to grant habeas relief

only “in cases where there is no possibility fairminded jurists could

disagree that the state court’s decision conflicts with” the Supreme

Court’s precedents. Harrington v. Richter, 562 U.S. 86, 103 (2011).

Indeed, § 2254(d) “reflects the view that habeas corpus is a guard against
extreme malfunctions in the state criminal justice systems, not a

substitute for ordinary error correction through appeal.” Id. at 102–03

(internal quotations and citation omitted).
     Petitioner’s claims for habeas relief arise from his sentence and
                                     4
therefore implicate the Eighth Amendment’s prohibition on “cruel and

unusual   punishments.”    U.S.   Const.,   amend.   VIII.   The   Eighth

Amendment, however, “does not require strict proportionality between

crime and sentence. Rather, it forbids only extreme sentences that are

‘grossly disproportionate’ to the crime.” Harmelin v. Michigan, 501 U.S.

957, 1001 (1991) (quoting Solem v. Helm, 463 U.S. 277, 288 (1983)).

Courts reviewing Eighth Amendment proportionality must remain

highly deferential to the legislatures in determining the appropriate

punishments for crimes. United States v. Layne, 324 F.3d 464, 473–74

(6th Cir. 2003) (citing Harmelin, 501 U.S. at 999). “In implementing this
‘narrow proportionality principle,’ the Sixth Circuit has recognized that

‘only an extreme disparity between crime and sentence offends the

Eighth Amendment.’” Cowherd v. Million, 260 Fed. App’x 781, 785 (6th
Cir. 2008) (quoting United States v. Marks, 209 F.3d 577, 583 (6th Cir.

2000)). As long as the sentence remains within the statutory limits, trial

courts have historically been given wide discretion in determining “the

type and extent of punishment for convicted defendants.” Williams v.

New York, 337 U.S. 241, 245 (1949).

     Petitioner’s sentence falls within the statutory maximum for his
offense. See Mich. Comp. Laws § 257.625(9)(c)(i) (providing that persons

convicted of felony OWI with two or more prior convictions shall be

sentenced to between one and five years in prison); Mich. Comp. Laws
§ 769.11(a)(1) (allowing judges to sentence a person previously convicted
                                    5
of two or more felonies punishable by imprisonment for less than a life

term to imprisonment for a maximum term “not more than twice the

longest term prescribed by law for a first conviction of that offense,”

which in this case would be ten years). Because Petitioner’s sentence of

between six-and-a-half years and ten years is within the ten-year

statutory maximum accorded by Michigan law, this Court will defer to

the decision of the state court and deny habeas relief on this claim. See

Austin v. Jackson, 213 F.3d 298, 302 (6th Cir. 2000) (“A sentence within

the statutory maximum . . . generally does not constitute cruel and

unusual punishment.”) (internal quotation omitted).
     Petitioner also argues that the sentencing judge failed to justify the

extent of the departure from the guidelines range. The Michigan Court

of Appeals rejected this claim on the merits. See Adams, No. 344810. As
explained by the Supreme Court, “[t]he habeas statute unambiguously

provides that a federal court may issue the writ to a state prisoner ‘only

on the ground that he is in custody in violation of the Constitution or laws

or treaties of the United States.’” Wilson v. Corcoran, 562 U.S. 1, 5 (2010),

quoting 28 U.S.C. § 2254(a). The requirement that a sentencing court

articulate a “substantial and compelling reason” for departure from the
sentencing guidelines is found in Michigan, not federal, law. See Mich.

Comp. Laws § 769.34(3). Accordingly, whether a state court judge

articulates substantial and compelling reasons for departing from the
sentencing guidelines is a matter of state law and cannot be the basis for
                                     6
a due process violation. See Howard v. White, 76 Fed. App’x 52, 53 (6th

Cir. 2003) (“A state court’s alleged misinterpretation of state sentencing

guidelines and crediting statutes is a matter of state concern only.”);

Swarthout v. Cooke, 562 U.S. 216, 222 (2011) (“[A] mere error of state law

is not a denial of due process.”) (internal quotations omitted).

     Finally, Petitioner’s claim that he should be resentenced by a

different state court trial judge is rendered moot by denial of the

preceding claims for habeas relief.

                             CONCLUSION

     For these reasons, it is hereby ORDERED that Petitioner’s
petition for a writ of habeas corpus (ECF No. 1) is DENIED. It is further

ORDERED that a certificate of appealability is DENIED because

Petitioner has failed to make a substantial showing of the denial of a
constitutional right as to his claims. See 28 U.S.C. § 2253(c)(2)

(mandating that a certificate of appealability may be issued “only if the

applicant has made a substantial showing of the denial of a constitutional

right.”). But if Petitioner chooses to appeal the Court’s decision, he may

proceed in forma pauperis on appeal because an appeal could be taken in

good faith. 28 U.S.C. § 1915(a)(3).

Dated: July 24, 2019          s/Terrence G. Berg
                              TERRENCE G. BERG
                              UNITED STATES DISTRICT JUDGE



                                      7
